Citation Nr: 1638956	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a higher initial rating for benign prostate hypertrophy (BPH), currently evaluated as 40 percent disabling.

3.  Entitlement to a higher initial rating for residual armpit scars status post lymph node removal, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active military service from August 1991 to August 2001 and evidently served until August 2011.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for BPH and right armpit scars, that were assigned initial noncompensable ratings from September 1, 2011.

In an August 2013 rating decision, the RO granted a 40 percent rating for the Veteran's BPH and a 10 percent rating for his right armpit scars, both effective September 1, 2011.

In June 2015, the Board remanded the Veteran's case to the Agency of Original Development (AOJ) to comply with his request to testify during a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing by videoconference before a Veterans Law Judge in August 2016 but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.700(a),(e) (2015). 

In February 2014 correspondence, the Veteran requested "deferred back disability pay" (2/20/14 VBMS Correspondence).  He noted that he filed his initial claim in April 2011, was initially awarded a 30 percent disability rating, and received a final disability rating of 80 percent.  The Veteran sought "[p]ayment of back disability for hardship reasons".  It is unclear if the Veteran was responding to a January 2014 letter from VA advising that, based on the information in his military retired pay files and VA records, he was entitled to a retroactive compensation payment in the amount of $4,581.00 covering the period from April to November 2013 (1/17/14 VVA Notification Letter).  The matter is referred to the AOJ to respond in writing to the Veteran's request and clarify his intent.

A claim of entitlement to a TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record (2/20/14 VBMS Correspondence; 5/15/12 VVA STR Medical Photocopy, p. 8).

The issues of entitlement to service connection for a right shoulder disorder, an increased initial rating for right armpit scars, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, benign prostatic hypertrophy has not been manifested by the need to wear absorbent materials that must be changed four or more times per day.


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for BPH are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in June 2011 and May 2013.  These examinations report are of record.

The June 2011 and May 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination. 

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).  The Board's duties to assist have been met.

I. Factual Background and Legal Analysis

Contentions

The Veteran asserts that his service-connected BPH disability warrants a higher initial rating.  He reported that he urinated at least every 30 minutes during the day and got up several times a night to void (2/26/13 VVA VA 9 Appeal to Board of Appeals).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Veteran's statements describing the symptoms of his service-connected BPH disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran is assigned an initial 40 percent disability rating for BPH under Diagnostic Code 7527, that evaluates prostate gland injuries, infections, hypertrophy and postoperative residuals, and directs that they are evaluated as voiding dysfunction or urinary tract infection, whichever is dominant.  

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a .

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  If absorbent materials are required that must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. 

Urinary frequency is also rated under 38 C.F.R. § 4.115a.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  A daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.

Obstructed voiding is evaluated under 38 C.F.R. § 4.115a.  The highest available rating for obstructed voiding is a 30 percent rating warranted for urinary retention requiring intermittent or continuous catheterization.

Urinary tract infection is rated as poor renal function, rated as renal dysfunction, or recurrent symptomatic infection.  38 C.F.R. § 4.115a.  Recurrent symptomatic infection warrants a 30 percent rating.  Higher ratings are available for renal dysfunction.

Analysis

Service treatment records show that, in March 2010, when examined for retirement, the Veteran reported that he had a prostate condition that limited his ability to work, for which the examiner noted that Alfuzosin was prescribed (5/15/12 VVA STR Medical Photocopy, p. 8).

During a June 2011 pre-discharge VA examination, the Veteran reported that his BPH was found by his physician in 2009 (6/9/11 VVA C&P Exam, p. 2).  He complained of occasional urinary frequency and hesitancy.  Mild BPH was diagnosed.

In his February 2013 substantive appeal, the Veteran stated that he urinated every 30 minutes during the day and got up several times a night to void.

During the June 2013 VA examination, the Veteran said that he tried to avoid doctors because he did not want an additional prostate biopsy, having had two in the past (6/20/13 VVA C&P Exam, p. 10).  He used prostate medication but ran out and was not currently on any medication for BPH.  The Veteran complained of frequent urination.  The examiner noted he had voiding dysfunction with no need for appliances, a daytime voiding interval of less than 1 hour, and nighttime awakening twice.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding and there was no urinary tract infection.  On examination, the Veteran had a mildly enlarged prostate with no tenderness.  The examiner stated that the Veteran's BPH did not affect his ability to work.

To warrant an increased initial rating for his BPH under Diagnostic Code 7527, the Veteran's symptomatology needs to meet the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  There is no medical evidence of urinary tract infection and the rating criteria for urinary tract infection only allows for a maximum of a 30 percent disability rating (for recurrent symptomatic infection); there is also no medical evidence of renal dysfunction, and as the Veteran's benign prostatic hypertrophy has been rated as 40 percent disabling since the initial grant of service connection, his BPH disability is rated for voiding dysfunction.

Here, the weight of the probative medical and other evidence of record is against a finding that the criteria for an initial rating higher than 40 percent since the grant of service connection have been met.  As detailed above, the medical evidence fails to show that the Veteran requires the use of absorbent materials that must be changed four or more times per day.  Significantly, the Veteran has not claimed that his voiding intervals, while frequent, necessitate the use of pads that had to be changed four or more times per day.  In fact, he has not asserted that he needed to use pads at all due to his BPH disability. 

As such, an initial rating higher than 40 percent for the Veteran's BPH disability is not warranted.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.7.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected BPH disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's BPH disability is manifested by urinary frequency.  The rating schedule contemplates these symptoms.  See Diagnostic Code 7527 and 38 C.F.R. § 4.115a.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In addition to BPH disability, service connection is in effect for obstructive sleep apnea, evaluated as 50 percent disabling; residual armpit scars and traumatic brain injury, each evaluated as 10 percent disabling; and, right and left middle finger scars, left and right inguinal scars, and a right scalp scar, all evaluated as noncompensable.  His combined disability rating is 70 percent from September 1, 2011 and 80 percent from March 4, 2013.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for BPH, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.

TDIU 

Consideration of entitlement to a TDIU is addressed in the Remand below



ORDER

Entitlement to an initial rating higher than 40 percent for benign prostatic hypertrophy is denied.




REMAND

Right Shoulder

The Veteran contends that he has a right shoulder disability due to in-service medical treatment of a spider bite that led to his developing Methicillin Resistant Staphylococcus Aureus (MRSA) for which a surgeon advised removal of his right lymph node (3/10/11 VVA VA 21-4138 Statement in Support of Claim).  The doctor cautioned that the surgery could result in loss of mobility on the Veteran's right side.  He had restricted right arm motion, constant pain, and pulling.

Service treatment records include a December 2004 memorandum indicating that, in November 2004, the Veteran tested positive for MRSA after multiple previous abscesses were removed (4/18/11 VVA STR Medical Photocopy, pp. 40, 78).  In March 2010, when examined prior to retirement, the Veteran complained of constant right shoulder and armpit pain (5/15/12 VVA STR Medical Photocopy, p. 6).  It was noted that he underwent right lymph node removal in September 2004, as a result of complications from mis/maltreatment of a spider bite and follow up-surgery.  The Veteran complained of numbness and rubbing of scar tissue in the right armpit area, with intermittent tingling and itchiness in the neck.  He had impaired use of his right arm, loss of mobility, and limited range of motion since September 2004.

A June 2011 VA examiner diagnosed a normal right shoulder joint (6/9/11 VVA C&P Exam, p. 5).

In May 2013, a VA examiner noted that the Veteran had one painful scar and complained of pain on palpation of the armpit (6/20/13 VVA C&P Exam).  He had three linear scars of differing lengths to his right armpit.  The examiner did not identify which of the scars was painful.  The scars were well healed, stable without keloid, with no adherence, abnormal texture, erythema, swelling, or disfigurement.  

The examiner noted review of a record from Physiotherapy Associates - a physical therapy evaluation for right shoulder pain -that was "less likely associated with right armpit scar".  See examination report at page 9.  The examiner evidently reviewed a March 2010 private physical therapy record for right shoulder pain (6/25/13 VVA Medical Treatment Record Non Government Facility, p.1),

The opinion is of limited value, however, because it was not accompanied by any rationale upon which the Board can rely.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")

An opinion is need as needed as to whether the Veteran has a right shoulder disability, other than armpit scars, due to a disease or injury in active service.  Clarification is also needed as to which of the Veteran's right armpit scars are painful.

TDIU

During his March 2010 retirement evaluation, the Veteran reported that his prostate disability limited his ability to work (5/15/12 VVA STR Medical Photocopy, p. 8).  In February 2014, he reported that he was unemployed for 2 years, although it is not entirely clear if this was due to his service-connected disabilities (2/20/14 VBMS Correspondence). 

The Veteran should be requested to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

Medical evidence should be obtained regarding how the Veteran's service-connected disabilities impact employment.

Records

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Atlanta since June 2012 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Atlanta and any outpatient clinics since June 2012.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability. 

3. Schedule the Veteran for a VA examination by a physician to determine whether any current right shoulder disability is the result in whole or part of disease or injury in service, and the severity of right arm pit scars.  The claims folder, including this remand, should be reviewed. 

a. Right Shoulder Disability

i. Does the Veteran currently have a right shoulder disability (any disability manifested since 2011) other than armpit scars?

ii. For each current right shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2011) right shoulder disabilities, in whole or part, had their onset in service, are related to his in-service spider bite and subsequent surgical treatment for MRSA, or are otherwise the result of a disease or injury in service, including the notations in the December 2004 memorandum and March 2010 retirement history and examination and other service treatment records.

iii. The examiner should discuss the Veteran's post service reports of symptoms

b. Armpit Scars

i. The examiner should specify the following:

ii. the exact number of scars in the right armpit 

iii. the measurement of each scar

iv. whether the scars are linear or nonlinear

v.  whether the scars are deep or superficial 

vi. whether the scars are unstable

vii.  whether the scars are painful and, if so, each painful scar should be separately identified

viii. whether there are any other disabling effects of the scar

c. The examiner should provide reasons for this opinion. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for right shoulder symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

4. Schedule the Veteran for appropriate VA examinations to determine the impact of his service-connected BPH, sleep apnea, TBI, and residual armpit, finger, and scalp, scars on his ability to work.  The examiners should review the claims file and address the following:

a. The examiners should describe the impact of the Veteran's BPH, sleep apnea, TBI, and residual armpit, finger, and scalp scars disabilities on his ability to work, to include how each separate disability affects his functioning.  The examiner should describe the types of limitations the Veteran would experience, if any as a result of his BPH, sleep apnea, TBI, and residual armpit, finger and scalp scars. 

b. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

5. If any benefit sought is not fully granted, furnish the Veteran with a supplemental statement of the case, and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


